Citation Nr: 0712133	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  06-28 252A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a Board of 
Veterans Appeals (Board) September 22, 2004 decision which 
denied service connection for arthritis.  



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 2003 to 
February 1946.  

This matter comes before the Board on a motion by the veteran 
alleging CUE in a Board decision dated September 22, 2004, 
which denied service connection for arthritis.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  


FINDINGS OF FACT

1.  By decision of the Board in September 2004, the Board 
granted the petition to reopen the claim for service 
connection for arthritis, but denied the claim for service 
connection for arthritis on the merits.  

2.  The September 2004 Board decision applied the proper 
statutory or regulatory provisions at the time, was 
reasonably supported by the evidence then of record and the 
Board's decision was not undebatably erroneous.  


CONCLUSION OF LAW

There was no CUE in the September 2004 Board decision which 
denied the claim for service connection for arthritis.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that there was clear and 
unmistakable error (CUE) in the September 22, 2004, Board 
decision which denied entitlement to service connection for 
arthritis.  It is alleged that the Board failed to consider 
the appropriate laws and regulations and should never have 
denied service connection in the first place.  He maintains 
that he had a diagnosis of arthritis in service, no showing 
of arthritis prior to service, and the most recent VA medical 
opinion that indicated that the moving party's diagnosis of 
arthritis was age related and not rheumatoid in nature, 
showed that there was CUE in the Board's failure to not grant 
service connection.  

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held that 
the provisions of the VCAA do not apply to a claim based on 
an allegation of clear and unmistakable error in a previous 
Board decision.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court held that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process.  "   Livesay, 15 Vet. 
App. at 178.  An allegation of CUE does not represent a 
"claim," but rather is a collateral attack on a final 
decision.  It involves a legal challenge to a prior Board 
decision and does not involve acquiring or submitting any 
additional evidence.  Therefore, the provisions of the VCAA 
are not for application in the adjudication of the issue of 
CUE in a prior final Board decision.  

A Board decision is final on the date stamped on the face of 
the decision.  38 C.F.R. § 20.1100.  A final Board decision 
is subject to review by the Board on motion alleging clear 
and unmistakable error.  38 U.S.C.A. § 7111(a); 38 C.F.R. § 
20.1400.  A motion alleging clear and unmistakable error in a 
Board decision is a matter of original jurisdiction with the 
Board.  See 38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1402 
(2002).  Motions alleging such error are not, except as 
otherwise provided, subject to rules relating to processing 
and disposition of appeals. 38 C.F.R. § 20.1402).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The decision is to be based on the record and the law that 
existed when the challenged decision was made.  38 C.F.R. § 
20.1403(b).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The error cannot be clear and unmistakable unless it 
is absolutely clear that a different result would have 
ensued, but for the error.  38 C.F.R. § 20.1403(c).

The following do not constitute clear and unmistakable error: 
(1) changed diagnosis; (2) failure to fulfill the duty to 
assist; or (3) a disagreement as to how facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the Court.  More specifically, it 
was observed in the notice of proposed rulemaking that 
Congress intended that VA adopt the Court's interpretation of 
the term "clear and unmistakable error."  Indeed, as was 
discussed in the notice of proposed rulemaking, 63 Fed. Reg. 
27,534-36 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Thus, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court precedent regarding 
clear and unmistakable error, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Clear and unmistakable error may be factual, or it may be 
legal.  On reviewing this Motion on its merits, there is no 
evidence of clear and unmistakable error based on the facts 
or the law.  Service connection for arthritis was denied in 
April 1946.  It was held that there was no arthritis on 
separation examination.  He was notified of the denial, and 
he did not appeal within one year of the notice of denial, 
thus, the denial became final.  In September 2004, the Board 
granted the petition to reopen the claim for service 
connection for arthritis.  However, at the same time, after 
reopening the claim, it was necessary for the Board to 
perform a de novo review of the issue of service connection 
for arthritis.  The de novo review revealed medical evidence 
showing arthritis, medical evidence showing that the 
appellant's arthritis was degenerative in nature, statements 
from his family, that indicated that he did not have 
arthritis prior to service and that he was an athlete prior 
to service, and a VA medical opinion attributing his medical 
condition to arthritis, which was found to be degenerative in 
nature, age related, and not related to rheumatoid arthritis.  
Upon a thorough review of the evidence, coupled with an 
application of law, service connection for arthritis was 
denied.  

The overriding reason that the Board decision did not involve 
CUE is that the veteran simply disagreed as to how the 
medical evidence, which was before the Board in 
September 2004 was evaluated.  Although there was sufficient 
evidence to reopen the claim for service connection, that 
standard is not as high as the standard for allowance of the 
claim.  The evidence of record at that time, showing that the 
veteran now had arthritis, which was not diagnosed on 
examination upon service discharge, was new and material.  
The lay statements from his family were found to material 
because laypersons are unable to diagnose, because of lack of 
medical expertise; however, a layperson is competent to 
testify in regard of observed symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492,494 (992).  They all indicate that 
they observed no symptoms of arthritis or observed him 
exhibiting pain until after he entered active duty.  This 
evidence, sufficient to grant the petition to reopen the 
claim for service connection was probative, however, it was 
not dispositive of the claim for service connection.  
Although the moving party and his representative complained 
that the February 2001 VA medical opinion was rendered by a 
physician boarded in internal medicine and the opinion should 
have been rendered by a person with a rheumatology or 
orthopedic background, that, in and of itself, is a 
disagreement as to how the facts were weighed.  Such 
disagreement with the way that the Board evaluated the 
evidence before it at that time, does not constitute CUE.  

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compelling the conclusion, to which reasonable 
minds could not differ, that the result would be manifestly 
different but for such error, the September 2004 decision was 
not clearly and unmistakably erroneous in failing to award 
service connection for arthritis.  In reaching this 
conclusion, the Board observes that the evidence of record at 
the time of the September 2004 decision was correctly 
reported.  Also, the pertinent statutory and regulatory 
provisions extant at the time of the September 2004 decision 
were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the September 2004 decision, 
were not before the Board; that the statutory or regulatory 
provisions extant at that time were incorrectly applied; or 
that an undebatable error was rendered of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  Mere disagreement with the weighing 
of service and post-service medical records extant in 2004 
does not amount to CUE.  Russell v. Derwinski ,3 Vet. App. 
310 (1992) (en banc)).  As such, 



	(CONTINUED ON NEXT PAGE)


the Board must conclude that the September 2004 Board 
decision did not contain CUE.


ORDER

The motion for reversal and revision of the September 2004, 
decision of the Board which denied the veteran' claim for 
service connection for arthritis is denied.  




                       
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



